           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                   Desc Main
                                                                     Document      Page 1 of 47




 Fill in this information to identify the case:

 Debtor name         Flipdaddy's, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)         1:18-bk-14408
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 19, 2018                       X /s/ Thomas Sacco
                                                                       Signature of individual signing on behalf of debtor

                                                                       Thomas Sacco
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 1:18-bk-14408                                  Doc 21               Filed 12/20/18 Entered 12/20/18 11:50:07                                                          Desc Main
                                                                                    Document      Page 2 of 47
 Fill in this information to identify the case:

 Debtor name            Flipdaddy's, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF OHIO

 Case number (if known)               1:18-bk-14408
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,325,812.03

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,325,812.03


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,295,527.27


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           176,608.48

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,613,553.64


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,085,689.39




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                          Desc Main
                                                                     Document      Page 3 of 47
 Fill in this information to identify the case:

 Debtor name          Flipdaddy's, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                              $9,900.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Park National Bank                                     checking                                                                  $3,824.16
            3.1.     Cash Clearing FD01-FD04                                to Checking                                                              $22,794.66




 4.         Other cash equivalents (Identify all)
                     Costco - Gift Cards                                                                                                             $67,740.00
                     Door Dash                                                                                                                        $7,926.04
            4.1.     Amex Net Amount                                                                                                                  $5,982.65



 5.         Total of Part 1.                                                                                                                   $139,207.13
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Duke Energy (utility deposit)                                                                                                    $6,345.00
            7.1.     Connie Krebs (Land Lord)                                                                                                         $1,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21            Filed 12/20/18 Entered 12/20/18 11:50:07                        Desc Main
                                                                      Document      Page 4 of 47
 Debtor         Flipdaddy's, LLC                                                                      Case number (If known)
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                    $7,345.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 80,865.24   -                                   0.00 = ....                 $80,865.24
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $80,865.24
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                               Valuation method used   Current value of
                                                                                                               for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Flipdaddy's Alabama, LLC                                             100            %     Estimate                                  $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                         $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07               Desc Main
                                                                     Document      Page 5 of 47
 Debtor         Flipdaddy's, LLC                                                              Case number (If known)
                Name

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           4 locations - Beer
           $17,173.00; food
           $50,472.00; Liquor
           $5,914.00; Wine $2,995                                                     $76,554.00                                       $76,554.00




 23.       Total of Part 5.                                                                                                        $76,554.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           office furniture                                                               $864.00                                          $864.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           4 printers, 8 laptops, 4 safes, 8 desk w/chairs;
           mis. tables and cabinets                                                         $0.00                                          $864.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $1,728.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07               Desc Main
                                                                     Document      Page 6 of 47
 Debtor         Flipdaddy's, LLC                                                              Case number (If known)
                Name



 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Ford Transit VIN
                     NMOLS7F7IhI307393; Catering van
                     between restaurants and events                                   $20,428.00                                        $20,428.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)



           46 Restaurant Capitalized Lease Equipment                                        $0.00                                    $1,062,527.79



 51.       Total of Part 8.                                                                                                      $1,082,955.79
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                 Desc Main
                                                                     Document      Page 7 of 47
 Debtor         Flipdaddy's, LLC                                                              Case number (If known)
                Name

            55.1.     Real Estate Leases -
                      4 locations,
                      Mariemont;
                      Symmes; Union;
                      New Port                            Lease                    $1,530,117.49                                      $1,530,117.49




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Flipdaddy's Burgers & Beers; Reg. No.
            3,913,131 Registered Feb 1, 2011                                                $0.00      Not Available                             $0.00



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Liquor Licenses, occupancy permits                                              $0.00      Not Available                             $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07        Desc Main
                                                                     Document      Page 8 of 47
 Debtor         Flipdaddy's, LLC                                                             Case number (If known)
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Stored - Furniture, restaurant supplies, Orange Beach                                                                    Unknown




 78.       Total of Part 11.                                                                                                         $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 1:18-bk-14408                           Doc 21            Filed 12/20/18 Entered 12/20/18 11:50:07                                        Desc Main
                                                                          Document      Page 9 of 47
 Debtor          Flipdaddy's, LLC                                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $77,364.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $6,345.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $80,865.24

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $76,554.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,728.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,082,955.79

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,325,812.03            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,325,812.03




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                Desc Main
                                                                     Document     Page 10 of 47
 Fill in this information to identify the case:

 Debtor name         Flipdaddy's, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)             1:18-bk-14408
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       American Express
 2.1                                                                                                                         $21,797.46                $80,865.24
       Merchant Financing                             Describe debtor's property that is subject to a lien
       Creditor's Name                                90 days or less: Credit Card receivables
       PO Box 981535
       El Paso, TX 79998
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/2018                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2800
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ford Motor Credit                              Describe debtor's property that is subject to a lien                   $19,866.81                $20,428.00
       Creditor's Name                                2017 Ford Transit VIN NMOLS7F7IhI307393;
                                                      Catering van between restaurants and events
       PO Box 790119
       Saint Louis, MO 63179
       Creditor's mailing address                     Describe the lien
                                                      Vehicle
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/2017                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2487
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                               Desc Main
                                                                     Document     Page 11 of 47
 Debtor       Flipdaddy's, LLC                                                                         Case number (if know)      1:18-bk-14408
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Kabbage                                        Describe debtor's property that is subject to a lien                       $5,200.00          $5,200.00
       Creditor's Name                                All Assets
       925B Peachtree St. NE
       #1688
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8146
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Park National Bank                             Describe debtor's property that is subject to a lien                     $790,158.00        $790,158.00
       Creditor's Name                                All Assets of Debtor
       1075 Nimitzview Drive
       Cincinnati, OH 45230
       Creditor's mailing address                     Describe the lien
                                                      Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/2016                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0090
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Park National Bank                             Describe debtor's property that is subject to a lien                     $208,505.00        $208,505.00
       Creditor's Name                                All Assets
       1075 Nimitzview Drive
       Cincinnati, OH 45230
       Creditor's mailing address                     Describe the lien
                                                      Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                Desc Main
                                                                     Document     Page 12 of 47
 Debtor       Flipdaddy's, LLC                                                                         Case number (if know)       1:18-bk-14408
              Name

                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        5/2013                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3778
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    Park National Bank                            Describe debtor's property that is subject to a lien                     $250,000.00         $250,000.00
        Creditor's Name                               Personal Guarantee Tom Kearney - Matures
                                                      2/2019
        1075 Nimitzview Drive
        Cincinnati, OH 45230
        Creditor's mailing address                    Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $1,295,527.2
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         7

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         American Express
         PO Box 981535                                                                                          Line   2.4
         El Paso, TX 79998

         American Express
         PO Box 981535                                                                                          Line   2.3
         El Paso, TX 79998

         Kabbage
         925B Peachtree St. NE #1688                                                                            Line   2.4
         Atlanta, GA 30309

         Kabbage
         925B Peachtree St. NE                                                                                  Line   2.1
         #1688
         Atlanta, GA 30309


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07            Desc Main
                                                                     Document     Page 13 of 47
 Debtor       Flipdaddy's, LLC                                                           Case number (if know)   1:18-bk-14408
              Name

        Park National
        1075 Nimitzview Drive                                                                   Line   2.1
        Cincinnati, OH 45230

        Park National Bank
        1075 Nimitzview Drive                                                                   Line   2.3
        Cincinnati, OH 45230




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                      page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                  Desc Main
                                                                     Document     Page 14 of 47
 Fill in this information to identify the case:

 Debtor name         Flipdaddy's, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)           1:18-bk-14408
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $15,565.15          $15,565.15
           Boone County Clerk                                        Check all that apply.
           3000 Conrad Lane                                             Contingent
           Burlington, KY 41005                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Real Estate
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,613.50         $3,613.50
           Campbell County Sheriff's Office                          Check all that apply.
           1098 Monmouth Street, Suite 216                              Contingent
           Newport, KY 41071                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Real Estate Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   36117                               Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                  Desc Main
                                                                     Document     Page 15 of 47
 Debtor       Flipdaddy's, LLC                                                                                Case number (if known)   1:18-bk-14408
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $5,725.73    $5,725.73
          City of Newport                                            Check all that apply.
          PO Box 1090                                                   Contingent
          Newport, KY 41071                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $4,074.04    $4,074.04
          City of Union                                              Check all that apply.
          1843 Mt. Zion Road                                            Contingent
          Union, KY 41091                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $51,272.72     $51,272.72
          Hamilton County Treasurer                                  Check all that apply.
          PO Box 740857                                                 Contingent
          Cincinnati, OH 45274                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Real Estate
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $46,785.10     $46,785.10
          Kentucky State Treasurer                                   Check all that apply.
          501 High Street                                               Contingent
          Frankfort, KY 40601                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                               Desc Main
                                                                     Document     Page 16 of 47
 Debtor       Flipdaddy's, LLC                                                                                Case number (if known)          1:18-bk-14408
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,627.55    $3,627.55
           Ohio State Treasurer                                      Check all that apply.
           PO Box 183014                                                Contingent
           Columbus, OH 43218                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     CAT Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $45,944.69        $45,944.69
           Ohio State Treasurer                                      Check all that apply.
           PO Box 183014                                                Contingent
           Columbus, OH 43218                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $16,073.90
           2060 Digital                                                                Contingent
           PO Box 645440                                                               Unliquidated
           Cincinnati, OH 45264
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Marketing
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $8,213.77
           Allegra                                                                     Contingent
           1146 Hawstone Drive                                                         Unliquidated
           Cincinnati, OH 45230
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Uniforms
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,556.64
           Anderson Hills Plumbing                                                     Contingent
           6229 Beechmont Avenue                                                       Unliquidated
           Cincinnati, OH 45230
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Maintenance & Repairs
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 17 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,690.80
          ASCAP                                                                 Contingent
          21678 Network Place                                                   Unliquidated
          Chicago, IL 60673
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Music Licensing Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $848.42
          Ascent Systems Innovations                                            Contingent
          409 West 35th Street                                                  Unliquidated
          Latonia, KY 41015
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Security
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $266.25
          Barry Farmer Draperies                                                Contingent
          11635 Deerfield Road                                                  Unliquidated
          Cincinnati, OH 45242
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,925.00
          BDO                                                                   Contingent
          PO Box 642743                                                         Unliquidated
          Pittsburgh, PA 15264
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,107.00
          Beckman Services, Inc.                                                Contingent
          7661 Fields Ertel Rd.                                                 Unliquidated
          Cincinnati, OH 45241
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,800.00
          Belden Hill Private Equity, Inc.                                      Contingent
          160 Beldon Hill Road                                                  Unliquidated
          Wilton, CT 06897
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $515.00
          Bert's Plumbing                                                       Contingent
          1975 Alexandria Pike                                                  Unliquidated
          Newport, KY 41076
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 18 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $320.00
          BJ Hicks                                                              Contingent
          444 Woodwick Court                                                    Unliquidated
          Cincinnati, OH 45255
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $320.00
          BMI General Licensing                                                 Contingent
          PO Box 630893                                                         Unliquidated
          Cincinnati, OH 45263
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Music Licensing Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,400.00
          Christian and Carole Timoney                                          Contingent
          214 Fox Hill Road                                                     Unliquidated
          Wethersfield, CT 06109
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $221.49
          Christman Outdoor Designs                                             Contingent
          8833 Strout Road                                                      Unliquidated
          Clarksville, OH 45113
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,648.29
          Cincinnati Bell                                                       Contingent
          PO Box 748003                                                         Unliquidated
          Cincinnati, OH 45274
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $347.56
          Cintas Corporation                                                    Contingent
          3368 Turfway Road                                                     Unliquidated
          Erlanger, KY 41018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,404.22
          Coca-Cola Bottling Co. Consolidated                                   Contingent
          PO Box 602937                                                         Unliquidated
          Charlotte, NC 28260
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Food Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 19 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $311.41
          Cold Spring Electrical Contractors                                    Contingent
          5097 Gary Lane                                                        Unliquidated
          Newport, KY 41076
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,180.00
          Commonwealth of Kentucky                                              Contingent
          1003 Twilight Trail                                                   Unliquidated
          Frankfort, KY 40601
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Licenses & permits
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,890.53
          Connie Krebs                                                          Contingent
          1162 Shayler Woods Drive                                              Unliquidated
          Batavia, OH 45103
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $159.00
          Craftsman Electric                                                    Contingent
          3855 Alta Avenue                                                      Unliquidated
          Cincinnati, OH 45236
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance and repair
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,792.08
          Custom Mail Services                                                  Contingent
          PO Box 37387                                                          Unliquidated
          Cincinnati, OH 45222
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Daniel and Nancy Angelillo                                            Contingent
          158 Fairlane Dr.                                                      Unliquidated
          Wethersfield, CT 06109
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,060.33
          DarPro                                                                Contingent
          PO Box 530401                                                         Unliquidated
          Atlanta, GA 30353
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance and Repair
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 20 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,400.00
          Dennis and Marsha Angelillo                                           Contingent
          370 Coppermill Road                                                   Unliquidated
          Wethersfield, CT 06109
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,769.54
          Direct TV                                                             Contingent
          Po Box 5006                                                           Unliquidated
          Carol Stream, IL 60197
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Musci TV Trivia
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,935.50
          Duke Energy                                                           Contingent
          PO Box 1327                                                           Unliquidated
          Charlotte, NC 28201
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    utilitites
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $920.80
          Economy Linen                                                         Contingent
          80 Mead Street                                                        Unliquidated
          Dayton, OH 45402
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Laundry & Linens
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,600.00
          Edward Beadle                                                         Contingent
          168 Langford Lane                                                     Unliquidated
          East Hartford, CT 06118
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $515.00
          Electric Masters, Inc.                                                Contingent
          339 Pleasant St.                                                      Unliquidated
          Covington, KY 41011
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repair
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,000.00
          F Collett, LLC                                                        Contingent
          3702 Fairfax Avenue                                                   Unliquidated
          Dallas, TX 75209
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertiable Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 21 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,132.42
          FG Schaefer Co.                                                       Contingent
          PO Box 6505                                                           Unliquidated
          Cincinnati, OH 45206
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Smallwares
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $896.49
          Florence Water & Sewer                                                Contingent
          Po Box 368                                                            Unliquidated
          Florence, KY 41022
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,400.00
          Frank Meak                                                            Contingent
          7631 Palmer Ct.                                                       Unliquidated
          Naples, FL 34113
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,076.07
          Fugazzi Co. Ltd.                                                      Contingent
          3875 Virginia Avenue                                                  Unliquidated
          Cincinnati, OH 45227
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Food
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,169.23
          Giles & Lenox LLC                                                     Contingent
          1018 Delta Avenue Suite 202                                           Unliquidated
          Cincinnati, OH 45208
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,764.38
          Global Work Services                                                  Contingent
          19664 West 36th Avenue #611                                           Unliquidated
          Gulf Shores, AL 36542
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contract Labor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $429.75
          GNG Plumbing                                                          Contingent
          24829 Canal Road                                                      Unliquidated
          Orange Beach, AL 36561
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 22 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $338,000.00
          Gordon Food Service                                                   Contingent
          4980 Gateway Blvd.                                                    Unliquidated
          Springfield, OH 45502
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Food
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,532.11
          Greater Cincinnati Water Works                                        Contingent
          PO Box 5487                                                           Unliquidated
          Carol Stream, IL 60197
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utitlities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $943.37
          Greater Comfort Heating & Air                                         Contingent
          PO Box 5487                                                           Unliquidated
          Carol Stream, IL 60197
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,676.80
          Grexen                                                                Contingent
          6170 First Financial Drive                                            Unliquidated
          Ste. 203
                                                                                Disputed
          Cincinnati, OH 45236
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number                                    Is the claim subject to offset?      No      Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $455,984.50
          Guggenheim                                                            Contingent
          3000 Internet Blvd. #570                                              Unliquidated
          Frisco, TX 75034
                                                                                Disputed
          Date(s) debt was incurred
                                                                                           Development Agreement & Guaranty of Rental
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Agreement and guarnatee of lease Orange Beach Alabama
                                                                             Is the claim subject to offset?      No      Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,608.15
          Hartke & Associates, Inc.                                             Contingent
          2115 Schappelle Lane                                                  Unliquidated
          Cincinnati, OH 45240
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,433.60
          Hershey Creamery Co.                                                  Contingent
          301 S. Cameron Street                                                 Unliquidated
          Harrisburg, PA 17101
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Food
          Last 4 digits of account number
                                                                             Is the claim subject to offset?      No      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 23 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,475.12
          Humana                                                                Contingent
          PO Box 3280                                                           Unliquidated
          Milwaukee, WI 53201
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    employee benefits
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $320.00
          Integrated Protection Services                                        Contingent
          5303 Lester Road                                                      Unliquidated
          Cincinnati, OH 45213-3000
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance and Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,515.60
          IRC Retail Centers                                                    Contingent
          PO Box 6351                                                           Unliquidated
          Carol Stream, IL 60197
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,000.00
          John Kearney                                                          Contingent
          395 S. Atlantic Ave. #204                                             Unliquidated
          Ormond Beach, FL 32176                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,869.34
          Marshmallow Products                                                  Contingent
          684 Dunwoodie Drive                                                   Unliquidated
          Cincinnati, OH 45230
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,763.70
          Morgan Services, Inc.                                                 Contingent
          817 Webster Street                                                    Unliquidated
          Dayton, OH 45404
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Laundry & Linens
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,000.00
          New Century Dynamics, Inc.                                            Contingent
          9370 Stoney Ridge Lane                                                Unliquidated
          Johns Creek, GA 30022
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 24 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $360.00
          Northern KY Health Dept.                                              Contingent
          610 Medical Village Drive                                             Unliquidated
          Edgewood, KY 41017
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Licenses & Permits
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,813.51
          NTN Buzztime, Inc.                                                    Contingent
          Dept. LA 24391                                                        Unliquidated
          Pasadena, CA 91185-4391
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Music TV Trivia
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,687.55
          NuC02 LLC                                                             Contingent
          PO Box 9011                                                           Unliquidated
          Stuart, FL 34995
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Food
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,000.00
          Nyhart Business Interest, LLC                                         Contingent
          575 Indian Hill Trail                                                 Unliquidated
          Cincinnati, OH 45243
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,389.36
          Oracle America Inc.                                                   Contingent
          PO Box 203448                                                         Unliquidated
          Dallas, TX 75320-3448
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $149.00
          Perfection Pest Control                                               Contingent
          9967 Old Union Road                                                   Unliquidated
          Union, KY 41091
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,800.00
          Phillip Fanning                                                       Contingent
          62 Jaques Lane                                                        Unliquidated
          South Windsor, CT 06074
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 25 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,298.06
          Pic's Produce                                                         Contingent
          4756 Paddock Road                                                     Unliquidated
          Cincinnati, OH 45229
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Food
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,950.00
          Plante & Moran, PLLC                                                  Contingent
          16060 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $706.20
          Ralph Opp                                                             Contingent
          3133 Louders Road                                                     Unliquidated
          Goshen, OH 45122
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,262.80
          RIver City Dist., INC.                                                Contingent
          PO Box 58369                                                          Unliquidated
          Louisville, KY 40268
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Beer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Robert Dames                                                          Contingent
          444 Ashworth Ct.                                                      Unliquidated
          Cincinnati, OH 45255
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,400.00
          Ron McDermott                                                         Contingent
          26 Sherman Avenue                                                     Unliquidated
          Fort Thomas, KY 41075
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Music TV Trivia
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,640.24
          Rumpke                                                                Contingent
          PO Box 538708                                                         Unliquidated
          Cincinnati, OH 45253
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trash Removal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 26 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $696.00
          Sanitation District No. 1                                             Contingent
          1045 Eaton Drive                                                      Unliquidated
          Fort Wright, KY 41017
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $636.15
          SESAC, Inc.                                                           Contingent
          PO Box 5246                                                           Unliquidated
          New York, NY 10019
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Music Licensing Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $561.80
          Signal Networking                                                     Contingent
          8329 E. Main Street                                                   Unliquidated
          Apt. 1
                                                                                Disputed
          Alexandria, KY 41001
          Date(s) debt was incurred
                                                                             Basis for the claim:    Security
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $562.85
          Staples                                                               Contingent
          Department DET                                                        Unliquidated
          PO Box 83689
                                                                                Disputed
          Chicago, IL 60696-3689
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office Supplies
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $78,000.00
          Steven A. Crawford                                                    Contingent
          423 Knollwood Drive                                                   Unliquidated
          Highland Heights, KY 41076
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,024.00
          Stoll-Keenan-Ogden                                                    Contingent
          PO Box 11969                                                          Unliquidated
          Lexington, KY 40579-1969
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $556.40
          TalentReef, INC.                                                      Contingent
          210 University Blvd.                                                  Unliquidated
          Suite 300
                                                                                Disputed
          Denver, CO 80206
          Date(s) debt was incurred
                                                                             Basis for the claim:    Dues & Subscriptions
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 27 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,848.29
          Teasdale Fenton                                                       Contingent
          12145 Centron Place                                                   Unliquidated
          Cincinnati, OH 45246
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $104,000.00
          The Fortuity Group                                                    Contingent
          151 West Congress Street                                              Unliquidated
          Suite 420
                                                                                Disputed
          Detroit, MI 48226
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $372,400.00
          Thomas B. Kearney                                                     Contingent
          7844 Classics Drive                                                   Unliquidated
          Naples, FL 34113
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Convertible Note & Interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $640,000.00
          Thomas Kearney                                                        Contingent
          7844 Classics Drive                                                   Unliquidated
          Naples, FL 34113
                                                                                Disputed
          Date(s) debt was incurred      8/2018
                                                                             Basis for the claim:    loan to business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,558.63
          Thompson Hine                                                         Contingent
          312 Walnut Street                                                     Unliquidated
          14th Floor
                                                                                Disputed
          Cincinnati, OH 45202
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,709.99
          Titan Mechanical Solutions LLC                                        Contingent
          11003 State Route 128                                                 Unliquidated
          Harrison, OH 45030
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repairs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          TNS Jack, LLC EIN#XX-XXXXXXX                                          Contingent
          15 Hawthorne Lane                                                     Unliquidated
          Coto De Caza, CA 92679
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                     Desc Main
                                                                     Document     Page 28 of 47
 Debtor       Flipdaddy's, LLC                                                                        Case number (if known)            1:18-bk-14408
              Name

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $38,541.65
           UBS Financial Services                                               Contingent
           184 Limberty corner Road                                             Unliquidated
           1st Floor
                                                                                Disputed
           Warren, NJ 07059
           Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,418.00
           WJW Management, Inc.                                                 Contingent
           6952 12th Street W.                                                  Unliquidated
           Jacksonville, FL 32220
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Maintenance & Repair
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       176,608.48
 5b. Total claims from Part 2                                                                            5b.   +    $                     2,613,553.64

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        2,790,162.12




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15 of 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                      Desc Main
                                                                     Document     Page 29 of 47
 Fill in this information to identify the case:

 Debtor name         Flipdaddy's, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)         1:18-bk-14408
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Corporate Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Connie Krebs
             List the contract number of any                                           1162 Shayler Woods Drive
                   government contract                                                 Batavia, OH 45103


 2.2.        State what the contract or                   Newport Restaurant
             lease is for and the nature of               Lease
             the debtor's interest

                  State the term remaining
                                                                                       IRC Retail Centers
             List the contract number of any                                           PO Box 6351
                   government contract                                                 Carol Stream, IL 60197


 2.3.        State what the contract or                   Symmes Restaurant
             lease is for and the nature of               Lease
             the debtor's interest

                  State the term remaining                                             KTM II, LLC
                                                                                       c/o UBS Financial Services
             List the contract number of any                                           184 Liberty Corner Road, 1st floor
                   government contract                                                 Warren, NJ 07059


 2.4.        State what the contract or                   Union Restaurant
             lease is for and the nature of               Lease
             the debtor's interest

                  State the term remaining
                                                                                       Marshmallow Products, Inc.
             List the contract number of any                                           684 Dunwoodie Drive
                   government contract                                                 Cincinnati, OH 45230




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                  Desc Main
                                                                     Document     Page 30 of 47
 Debtor 1 Flipdaddy's, LLC                                                                    Case number (if known)   1:18-bk-14408
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Personal Guarantee by
             lease is for and the nature of               Robert Dames
             the debtor's interest

                  State the term remaining
                                                                                      The Myers Y Cooper Company
             List the contract number of any                                          9301 Montgomery Rd. Suite 2B
                   government contract                                                Cincinnati, OH 45242




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                  Desc Main
                                                                     Document     Page 31 of 47
 Fill in this information to identify the case:

 Debtor name         Flipdaddy's, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)         1:18-bk-14408
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Robert Dames                      444 Ashworth Ct.                                   American Express                  D   2.1
                                               Cincinnati, OH 45255                               Merchant Financing                E/F
                                                                                                                                    G




    2.2      Tom Kearney                       7844 Classics Drive                                Park National Bank                D   2.4
                                               Naples, FL 34113                                                                     E/F
                                                                                                                                    G




    2.3      Tom Kearney                       7844 Classics Drive                                Park National Bank                D   2.5
                                               Naples, FL 34113                                                                     E/F
                                                                                                                                    G




    2.4      Tom Kearney                       7844 Classics Drive                                Park National Bank                D   2.6
                                               Naples, FL 34113                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                             Desc Main
                                                                     Document     Page 32 of 47



 Fill in this information to identify the case:

 Debtor name         Flipdaddy's, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number (if known)         1:18-bk-14408
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $6,703,086.09
       From 1/01/2018 to Filing Date
                                                                                                   Other    Flipdaddy's


       For prior year:                                                                             Operating a business                             $7,649,724.07
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Flipdaddy's


       For year before that:                                                                       Operating a business                             $7,621,720.73
       From 1/01/2016 to 12/31/2016
                                                                                                   Other    Flipdaddy's

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                  Desc Main
                                                                     Document     Page 33 of 47
 Debtor       Flipdaddy's, LLC                                                                          Case number (if known) 1:18-bk-14408



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached Exhibit A                                                                              $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               Robert T. Dames                                             Disputed                        $425,000.00                Secured debt
               444 Ashworth Court                                                                                                     Unsecured loan repayments
               Cincinnati, OH 45255                                                                                                   Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                    Other Settlement on litigation
                                                                                                                                 claim and purchase of
                                                                                                                                 membership interest


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached Exhibit B                                                                              $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                              Desc Main
                                                                     Document     Page 34 of 47
 Debtor       Flipdaddy's, LLC                                                                              Case number (if known) 1:18-bk-14408



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.1.    Robert T. Dames, -vs-                             Settlement                   Hamilton County                           Pending
               Thomas B. Kearney, et al                          Agreement                    1000 Main Street                          On appeal
               A1804099                                                                       Room 410
                                                                                                                                        Concluded
                                                                                              Cincinnati, OH 45202

       7.2.    Free Tourist Book, -vs-                           Civil                        Baldwin County                            Pending
               Flipdaddy's Burgers & Beers                                                    Alabama                                   On appeal
               05-SM-2018-902943.00
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value

       9.1.    Putting for Parkinson's
                                                                                                                          8/27/2018                          $328.58

               Recipients relationship to debtor
               None


       9.2.    United Way
                                                                                                                          10/11/2018                         $200.00

               Recipients relationship to debtor
               None


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Food Spoilage                                                                                                      10/9/2018                      $13,696.00

       Repairs                                                                                                            9/12/2018                      $10,164.98


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                              Desc Main
                                                                     Document     Page 35 of 47
 Debtor        Flipdaddy's, LLC                                                                          Case number (if known) 1:18-bk-14408




           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Diller and Rice, LLC
                 124 East Main Street
                 Van Wert, OH 45891                                  Attorney Fees;                                            11/13/2018             $7,258.16

                 Email or website address
                 Steven@drlawllc.com;
                 Kim@drlawllc.com;
                 Eric@drlawllc.com

                 Who made the payment, if not debtor?




       11.2.     Diller and Rice, LLC
                 124 East Main Street
                 Van Wert, OH 45891                                  Retainer Fee                                              11/30/18             $15,000.00

                 Email or website address
                 Steven@drlawllc.com;
                 Kim@drlawllc.com;
                 Eric@drlawllc.com

                 Who made the payment, if not debtor?
                 Thomas Kearney



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                            Desc Main
                                                                     Document     Page 36 of 47
 Debtor        Flipdaddy's, LLC                                                                         Case number (if known) 1:18-bk-14408



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     PNC Bank                                        XXXX-7312                   Checking                                                        $0.00
                 PO Box 609                                                                  Savings
                 Pittsburgh, PA 15230
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                  Desc Main
                                                                     Document     Page 37 of 47
 Debtor      Flipdaddy's, LLC                                                                           Case number (if known) 1:18-bk-14408



       Facility name and address                                      Names of anyone with                Description of the contents                   Do you still
                                                                      access to it                                                                      have it?
       Harris Warehousing                                             Tom Sacco                           Inventory - See Attached                         No
       4261 Crawford Avenue                                                                               Exhibit                                          Yes
       Cincinnati, OH 45223



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                  Desc Main
                                                                     Document     Page 38 of 47
 Debtor      Flipdaddy's, LLC                                                                           Case number (if known) 1:18-bk-14408



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Flipdaddy's Alabama, LCC                         Restaurant                                       EIN:
             2102 US Hwy. 98
             Daphine, AL                                                                                       From-To      9/17/17 - 9/30/17


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Bookwerks                                                                                                                  6/17 - Present
                    1311 Vine St.
                    Cincinnati, OH 45202
       26a.2.       Two Heads                                                                                                                  11/16 - 12/17
                    1311 Vine St.
                    Cincinnati, OH 45202

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Bookwerks                                                                                                                  6/17 to present
                    1311 Vine St.
                    Cincinnati, OH 45202
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       BDO                                                                                                                        On going
                    221 E. 4th St. #2600
                    Cincinnati, OH 45202
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.3.       Plante-Moran                                                                                                               August, 2018
                    537 E. Pete Rose Way
                    Cincinnati, OH 45202

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Same As Above



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       See Attached


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                            Desc Main
                                                                     Document     Page 39 of 47
 Debtor      Flipdaddy's, LLC                                                                           Case number (if known) 1:18-bk-14408




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Ben Kerr
       .                                                                                    11/4/2018                $11,602.51

               Name and address of the person who has possession of
               inventory records
               Set Brooksbank



       27.2 Amy Mills
       .                                                                                    11/12/2018               $13,676.79

               Name and address of the person who has possession of
               inventory records
               Will Loichinger



       27.3 Scott Moody
       .                                                                                    11/4/2018                $12,362.86

               Name and address of the person who has possession of
               inventory records
               Devin Keith



       27.4 Jesse Onate
       .                                                                                    11/11/2018               $12,829.74

               Name and address of the person who has possession of
               inventory records
               Eric McQuinn



       27.5 Ben Kerr
       .                                                                                    11/4/2018                $7,678.84

               Name and address of the person who has possession of
               inventory records
               Ben Kerr



       27.6 Amy Mills
       .                                                                                    10/28/2018               $6,527.61

               Name and address of the person who has possession of
               inventory records
               Amy Mills



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                         Desc Main
                                                                     Document     Page 40 of 47
 Debtor      Flipdaddy's, LLC                                                                           Case number (if known) 1:18-bk-14408



       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       KTM, LLC                                       7844 Classics Drive                                 Class A                              58.9%
                                                      Naples, FL 34113

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Thomas A. Collett                              2215 Cedar Springs #801                             Class B                              6.8%
                                                      Dallas, TX 75201

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       The Fortuity Group, LLC                        151 W. Congress Street, Suite #420                  Class B                              10.2%
                                                      Detroit, MI 48266

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Pamm Kelley and Chris                          49 Woodhill Road                                    Class B                              6.8%
       Kelley                                         Wilton, CT 06897

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       John Kearney                                   1781 Pebble Beach Drive #314                        Class B                              6.8%
                                                      Fort Myers, FL 33907



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Robert T. Dames                                444 Ashworth Ct.                                    President                      Terminated
                                                      Cincinnati, OH 45255                                                               6-21-18

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Edward Biery                                   3475 Lindenwood Dr.                                 COO                            Terminated
                                                      Erlanger, KY 41018                                                                 3/15/2018


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.1 Robert T. Dames
       .                                                         425,000.00                                              6/12/18         Stock Redemption

               Relationship to debtor
               unrelated


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                           Desc Main
                                                                     Document     Page 41 of 47
 Debtor      Flipdaddy's, LLC                                                                           Case number (if known) 1:18-bk-14408




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 19, 2018

 /s/ Thomas Sacco                                                       Thomas Sacco
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 1:18-bk-14408   Doc 21    Filed 12/20/18 Entered 12/20/18 11:50:07   Desc Main
                              Document     Page 42 of 47
Case 1:18-bk-14408   Doc 21    Filed 12/20/18 Entered 12/20/18 11:50:07   Desc Main
                              Document     Page 43 of 47
Case 1:18-bk-14408   Doc 21    Filed 12/20/18 Entered 12/20/18 11:50:07   Desc Main
                              Document     Page 44 of 47
            Case 1:18-bk-14408                       Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                     Desc Main
                                                                     Document     Page 45 of 47
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        Northern District of Ohio
 In re       Flipdaddy's, LLC                                                                                 Case No.
                                                                                      Debtor(s)               Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept compensation as approval by court                $                       0.00
             Prior to the filing of this statement I have received                                        $                 15,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Thomas Kearney

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):           Thomas Kearney

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

                                                                                      /s/ Steven L. Diller
     Date                                                                             Steven L. Diller 0023320
                                                                                      Signature of Attorney
                                                                                      Diller and Rice, LLC
                                                                                      124 East Main Street
                                                                                      Van Wert, OH 45891
                                                                                      419-238-5025 Fax: 419-238-4705
                                                                                      Steven@drlawllc.com; Kim@drlawllc.com;
                                                                                      Eric@drlawllc.com
                                                                                      Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                 Desc Main
                                                                     Document     Page 46 of 47
                                                               United States Bankruptcy Court
                                                                       Southern District of Ohio
 In re      Flipdaddy's, LLC                                                                               Case No.      1:18-bk-14408
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 10 Yarmouth Road LLC                                                Class B        24                                0.4%
 160 Beldon Hill Road
 Wilton, CT 06897

 Arthur Fuller                                                       Class B        23.6111                           0.4%



 David Maier                                                         Class B        20                                0.3%
 332 Elm Crest Drive
 Milford, OH 45150

 Doug Reynolds                                                       Class B        20                                0.3%
 38661 N. 104th Place
 Scottsdale, AZ 85262

 Edward Beadle                                                       Class B        11.8055                           .02%
 168 Langford Lane
 East Hartford, CT 06118

 Edward Biery                                                        Class B        260                               4.4% services rendered
 3475 Lindenwood Drive
 Erlanger, KY 41018

 Iron Family Holdings, LLC                                           Class B        25                                0.4%
 515 Anchor Rode Drive
 Naples, FL 34103

 John Kearney                                                        Class B        400                               6.8%
 1781 Pebble Beach Drive #134
 Fort Myers, FL 33907

 KTM, LLC                                                            Class A        3,465                             58.9% Cash & Services
 7844 Classics Drive                                                                                                  Rendered
 Naples, FL 34113

 Linda Ricca                                                         Class B        12                                0.2%
 50 Deforest Road
 Wilton, CT 06897

 Lindsay Garber                                                      Class B        10                                0.2%
 5821 Karen Lane
 Milford, OH 45150

 Louis J. Manetti Trust                                              Class B        100                               1.7%
 Louis J. Manetti Trustee
 317 E. Haven Street
 Arlington Heights, IL 60005
Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 1:18-bk-14408                        Doc 21           Filed 12/20/18 Entered 12/20/18 11:50:07                                Desc Main
                                                                     Document     Page 47 of 47

 In re:    Flipdaddy's, LLC                                                                              Case No. 1:18-bk-14408
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Melissa Sullivan                                                    Class B          10                                        0.2%
 1164 Creekstone Drive
 Batavia, OH 45103

 Pam Kelley & Chris Kelley                                           Class B          400                                       6.8%
 49 Woodhill Road
 Wilton, CT 06897

 Peter Andruszkiewicz                                                Class B          50                                        0.9%
 10604 Tirano Court
 Fort Myers, FL 33913

 Steven Crawford                                                     Class B          48                                        0.8%
 423 Knollwood
 Newport, KY 41076

 The Fortuity Group, LLC                                             Class B          600                                       10.2%
 151 W. Congress Street, Suite #420
 Detroit, MI 48226

 Thomas A. Collett                                                   Class B          400                                       6.8%
 2215 Cedar Springs #801
 Dallas, TX 75201


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 19, 2018                                                        Signature /s/ Thomas Sacco
                                                                                            Thomas Sacco

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
